Exhibit 10.1

 

September 24, 2012

 

Jack D. Massimino

Corinthian Colleges, Inc.

6 Hutton Centre Drive, Suite 400

Santa Ana, California  92707

 

Re:          Extension of Employment Agreement

 

Dear Jack:

 

This letter confirms the agreement between you and Corinthian Colleges, Inc.
(the “Company”) regarding your Employment Agreement with the Company, as amended
and restated as of August 21, 2007 (the “Employment Agreement”).  The “Term” of
your Employment Agreement was scheduled to expire on August 21, 2012.  You and
the Company have agreed that the Term of the Employment Agreement is extended to
March 17, 2013 to coincide with the scheduled expiration of certain other
employment agreements that the Company has entered into with certain of its
executive officers.  The Term is subject to earlier termination, and is subject
to extension in connection with certain Change in Control events, all as
provided in the Employment Agreement.  During this extended Term, and except as
provided below, all of the other terms and conditions of your Employment
Agreement continue in effect.

 

You and the Company have also agreed that the Change in Control tax “gross-up”
provision in your Employment Agreement is eliminated.  Accordingly, effective
immediately, Sections 7(b), 7(c) and 7(d) of your Employment Agreement are
amended and restated in their entirety to read as set forth on Exhibit A to this
letter.  All agreements referred to herein between you and the Company were
approved by the Compensation Committee of the Board of Directors on
September 24, 2012.

 

 

CORINTHIAN COLLEGES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Stan A. Mortensen

 

 

Stan A. Mortensen

 

 

Executive Vice President, General Counsel and Corporate Secretary

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Jack D. Massimino

 

Jack D. Massimino

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amendment of Employment Agreement Sections 7(b), 7(c) and 7(d)

 

(b)           In the event that any economic benefit, payment or distribution by
the Company to or for the benefit of Employee, whether paid, payable,
distributed or distributable, pursuant to this Section 7 or otherwise In
Anticipation Of or following a Change in Control, including, if applicable, the
vesting of Employee’s stock options or other equity awards (hereinafter, the
“Total Payments”), would result in all or a portion of such Total Payments being
subject to excise tax under Section 4999 of the Code, or any interest or
penalties with respect to such excise tax (such excise tax and any applicable
interest and penalties, collectively referred to in this Agreement as the
“Excise Tax”), then the amount of the Total Payments shall be reduced (but not
below zero) so that the maximum amount of the Total Payments (after such
reduction) equals one dollar ($1.00) less than the amount that would cause the
Total Payments to be subject to the Excise Tax; provided that such reduction to
the Total Payments shall be made only if the total after-tax benefit to Employee
is greater after giving effect to such reduction than if no such reduction had
been made.

 

(c)           All determinations required to be made under this Section 7 shall
be made by a nationally-recognized accounting or executive compensation
consulting firm, which firm must be reasonably acceptable to Employee (the
“Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and
Employee. Notice must be given to the Accounting Firm within twenty (20)
business days after an event entitling Employee to a Change in Control Payment
under this Agreement. Any determination by the Accounting Firm shall be binding
upon the Company and Employee. All fees and expenses of the Accounting Firm
shall be borne solely by the Company.

 

(d)           Unless Employee shall have given prior written notice to the
Company to effectuate a reduction in the Total Payments in a manner other than
as set forth below (to the extent such a notice from Employee does not result in
any tax, penalty or interest under Section 409A of the Code), if a reduction in
Total Payments is required pursuant to this Section 7, the Company shall reduce
or eliminate the Total Payments by first reducing or eliminating the Change in
Control Payment, then by reducing or eliminating any accelerated vesting of
stock options or other equity awards, then by reducing or eliminating any other
remaining Total Payments (in each case, by first reducing or eliminating the
payment, benefit or vesting that would otherwise occur the latest in the
future).  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the determination of whether a reduction to the Total
Payments is required and the amount of any such reduction, it is possible that
actual Total Payments made to Employee should have been reduced (or further
reduced, as the case may be) pursuant to this Section 7 (an “overpayment”).  In
such event, Employee shall promptly reimburse the Company for the amount of any
excess Total Payment together with interest on such amount (at the same rate as
is applied to determine the present value of payments under Section 280G or any
successor thereto), from the date the reimbursable payment was received by
Employee to the date the same is repaid to the Company.

 

[End of document.]

 

--------------------------------------------------------------------------------